EXHIBIT 10.2

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

PROMISSORY NOTE

 

$140,000.00   

April 16, 2007

Kirkland, Washington

For value received, Saflink Corporation, a Delaware corporation (the “Company”),
promises to pay to Glenn L. Argenbright (the “Holder”), the principal sum of One
Hundred Forty Thousand Dollars ($140,000). Interest shall accrue from the date
of this Note on the unpaid principal amount at a rate equal to eight percent
(8%) per annum, compounded annually. This Note is subject to the following terms
and conditions.

1. Maturity. This Note will automatically mature and be due and payable in four
(4) equal quarterly installments, with the first such installment due April 1,
2008. Interest shall accrue on this Note and accrued interest shall be due and
payable with each installment of principal.

2. Payment. All payments shall be made in lawful money of the United States of
America. Payment shall be credited first to the accrued interest then due and
payable and the remainder applied to principal.

3. Subordination. The indebtedness evidenced by this Note is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, in right of
payment to the prior payment in full of all the Company’s Senior Indebtedness,
as hereinafter defined. As used in this Note, the term “Senior Indebtedness”
shall mean the principal of and unpaid accrued interest on all indebtedness of
the Company evidenced by the Company’s 8% convertible debentures due
December 12, 2007.

a. Default on Senior Indebtedness. If there should occur any receivership,
insolvency, assignment for the benefit of creditors, bankruptcy, reorganization
or arrangement with creditors (whether or not pursuant to bankruptcy or other
insolvency laws); or sale of all or substantially all of the assets,
dissolution, liquidation or any other marshalling of the assets and liabilities
of the Company, then (i) no amount shall be paid by the Company in respect of
the principal of or interest on this Note at the time outstanding, unless and
until the principal of and interest on the Senior Indebtedness then outstanding
shall be paid in full, and (ii) no claim or proof of



--------------------------------------------------------------------------------

claim shall be filed with the Company by or on behalf of the Holder of this Note
that shall assert any right to receive any payments in respect of the principal
of and interest on this Note, except subject to the payment in full of the
principal of and interest on all of the Senior Indebtedness then outstanding.

b. Effect of Subordination. Subject to the rights, if any, of the holders of
Senior Indebtedness under this Section 3 to receive cash or other properties
otherwise payable or deliverable to the Holder of this Note, nothing contained
in th is Section 3 shall impair, as between the Company and the Holder, the
obligation of the Company, subject to the terms and conditions hereof, to pay to
the Holder the principal hereof and interest hereon as and when the same became
due and payable, or shall prevent the Holder of this Note, upon default
hereunder, from exercising all right, powers and remedies otherwise provided
herein or by applicable law.

c. Undertaking. By its acceptance of this Note, the Holder agrees to execute and
deliver such documents as may be reasonably requested from time to time by the
Company or the lender of any Senior Indebtedness in order to implement the
foregoing provisions of this Section 3.

4. Transfer; Successors and Assigns. The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Notwithstanding the foregoing, the Holder may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Company, except for transfers to affiliates. Subject to the
preceding sentence, this Note may be transferred only upon surrender of the
original Note for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in form satisfactory to the
Company. Thereupon, a new note for the same principal amount and interest will
be issued to, and registered in the name of, the transferee. Interest and
principal are payable only to the registered holder of this Note.

5. Governing Law. This Note and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of Delaware, without
giving effect to principles of conflicts of law.

6. Notices. Any notice required or permitted by this Note shall be in writing
and shall be deemed sufficient upon delivery, when delivered personally or by a
nationally-recognized delivery service (such as Federal Express or UPS), or
forty-eight (48) hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, addressed to the party to be notified at
such party’s address as set forth below or as subsequently modified by written
notice.

7. Amendments and Waivers. Any term of this Note may be amended only with the
written consent of the Company and the Holder. Any amendment or waiver effected
in accordance with this Section 6 shall be binding upon the Company, the Holder
and each transferee of the Note.

 

2



--------------------------------------------------------------------------------

8. Officers and Directors Not Liable. In no event shall any officer or director
of the Company be liable for any amounts due or payable pursuant to this Note.

 

COMPANY:

 

SAFLINK CORPORATION

By:     Name:       (print) Title:     Address:  

12413 Willows Road NE

Suite 300

Kirkland, WA 98034

 

AGREED TO AND ACCEPTED:

 

GLENN L. ARGENBRIGHT

By:     Name:       (print) Title:     Address:  

 

 

 

 

3